The Altman Group Shareholder Proxy Services November 2, 2007 IMPORTANT MATTER REG1 REG 2 REG 3 REG 4 REG 5 REG 6 REG 7 Re: Putnam Investment Grade Municipal Trust (PGM) Dear Shareholder: Our firm has been retained by Putnam Investments to contact you regarding your preferred share investment in Putnam Investment Grade Municipal Trust. We have attempted to contact you numerous times, but have yet to be successful. Please contact us immediately at 1-800-780-7316 ext. 4087 between the hours of 9:00 a.m. and 11:00 p.m., Eastern Standard Time. Thank you in advance for your assistance with this matter. Sincerely, Frederick M. Bonnell Managing Director Shareholder Services The Altman Group tag id 60 East 42 nd Street, New York, New York 10165 The Altman Group Shareholder Proxy Services November 2, 2007 IMPORTANT MATTER REG1 REG 2 REG 3 REG 4 REG 5 REG 6 REG 7 Re: Putnam Municipal Bond Fund (PMG) Dear Shareholder: Our firm has been retained by Putnam Investments to contact you regarding your preferred share investment in Putnam Municipal Bond Fund. We have attempted to contact you numerous times, but have yet to be successful. Please contact us immediately at 1-800-780-7316 ext. 4087 between the hours of 9:00 a.m. and 11:00 p.m., Eastern Standard Time. Thank you in advance for your assistance with this matter. Sincerely, Frederick M. Bonnell Managing Director Shareholder Services The Altman Group tag id 60 East 42 nd Street, New York, New York 10165 The Altman
